                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

LARRY E. CLAYTON,                                )
                                                 )
                              Plaintiff,         )
       v.                                        )          No. 19-03331-CV-S-BP
                                                 )
NELNET SERVICING, LLC, et al.,                   )
                                                 )
                              Defendants.        )

                                    ORDER OF RECUSAL


       Pursuant to 28 U.S.C. § 455, the undersigned recuses herself from presiding over this case.

The Clerk of Court is directed to randomly reassign this case to another judge.

IT IS SO ORDERED.


                                                     /s/ Beth Phillips____________________
                                                     BETH PHILLIPS, CHIEF JUDGE
DATE: December 12, 2019                              UNITED STATES DISTRICT COURT




            Case 6:19-cv-03331-RK Document 38 Filed 12/12/19 Page 1 of 1
